WASHBURN, J.
These three cases are decided together because of the similar points of law involved. In the Harris case liquor was found buried in a chicken coop accessible not only to Harris but also to two boarders living on the same premises. The charge in this case was possession of intoxicating liquor. Altho Harris testified that he did not know that the liquor was there, he nevertheless was convicted.
In the Glowaski case there was evidence other than the mere finding of the liquor, and the defendant had been convicted previously for the same offense. His witnesses so contradicted themselves that it was very evident that they were not telling the truth.
In the George case the only evidence that was presented as to his ever having had possession was the fact that he backed his automobile out of a driveway leading to the back of a house where the liquor was found.
All three being found guilty, error was prosecuted to the Court of Appeals which held:
1. In the Harris and George case the state did not produce sufficient evidence to prove possession within the contemplation of the law.
2. A person is not guilty of the crime of possession of intoxicating liquor unless he knowingly has possession.
3. Knowledge of possession must be proven.
4. In the Glowaski case the finding is not manifestly against the weight of evidence.
The Harris and George case was reversed and the Glowaski case affirmed.